Harris, J.:
Plaintiff in error was indicted in the court below for the murder of his slave, and convicted of manslaughter. Many errors are assigned here, for reversal, which we do not deem it necessary to notice in the view we take of this case. • "We shall confine our opinion to the instructions complained of.
The first objection urged by the plaintiff in error to the in- ■ structions-of the court, related to the omission of the qualification, “ a/nd not m necessary self-defense,” in the latter clause of the sixth instruction given for the state. It is evident that this was the idéa intended to be conveyed by the instruction, though, perhaps, for greater certainty and accuracy, it would have been better to repeat the qualification in the last clause of the instruction.
It is further insisted that this instruction assumes that the killing was “ in a cruel and unusual manner.” While, in this respect, the instruction may not be philologically accurate in using the word “when” for “if” in the beginning of the sentence, we yet think it was so intended,- and substantially conveys the same idea.
It is still further urged, that this instruction was erroneous because it excluded from the consideration of the'jury the question whether-the blow inflicted on the negro slave was, or not, necessary to overcome the resistance of the slave to the lawful authority .of the master. This qualification, we think, was not only material, but relates to the most important inquiry involved in the case.
The seventh instruction given for the state,- in relation to the doctrine of “ correction ” by the master, we think was erroneous, at least, because inapplicable to the facts shown in this record. There is no evidence (as, the case is now presented by the record) tending to show that the master was intending or attempting to correct his slave, submissive to his■ duthotdty,- and exceeded the bounds of due moderation - in the exercise of that s undoubted right.
If it is a case of-resistance and rebellion, then, the authority and power of the-master is only-to delimited by the necessity occasioned by unlawful resistance to lawful authority. If, with*1381out necessity, or apparent necessity, in reducing his .rebellious slave to subjection, the master wantonly take his life, he .would certainly be guilty of murder or manslaughter, according to the circumstances. Or, if the master, by inhuman or brutal treatment, endangering the life or limb of the slave, induce resistance necessary on the part of his slave to save his life or limb, and the master, in the further prosecution of his .unlawful conduct, take the life of the slave in such conflict, it is equally certain that the master would be guilty of murder. But if the master, in the exercise of lawful authority, in a lawful manner, be resisted by ’his .slave, then the master may use just such force as may be requisite to reduce his slave to obedience, even to the death of the slave, if that become necessary to preserve the master’s life, or to maintain his lawful authority.
Unconditional submission and obedience to the lawful commands and authority of the master is the imperative duty of the slave, as well as the undoubted right of the master. And the wisdom and origin of this rule is to be traced to the humane reason that upon its proper observance the happiness and. welfare of both races, in that relation, necessarily depend.
■The eighth instruction given for the state asserts the-proposition, without qualification, that the “ master has no right to slay, or inflict what the law called great bodily harm upon his slave,” &c. In self-defense, or in the exercise of necessary and lawful force in order to secure obedience, he may do both, as we have already seen.
The ninth instruction for the state refers to the doctrine of “correction,” which we have just said is inapplicable to the facts of this case, as presented in this record.
The modification of- the fourth instruction- given for the defendant is clearly erroneous, because it assumes as proven, facts which the jury are to examine and determine for themselves.
The modification- of the eleventh instruction given -for the de: fendant is also erroneous, because it limits the right of the master, in subduing resistance and rebellion on the part of his slave, to the use of “ lawful instruments of correction,” and prohibits the use of “ a staff or such means as are likely to kill or maim,” without-regard to the circumstances or necessities which *1382might demand the nse of either or all to make his authority effectual.
The modification of the twelfth instruction for the defendant is a clear and correct exposition of the law on the subject to which it refers.
Let the judgment be reversed, cause remanded, and venire de ' novo awarded.